I 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/341294 filed on 6/7/21. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 2/19/21.

Information Disclosure Statement
The Information Disclosure Statement received on 6/7/21 has been considered.

Drawings
The drawings are objected to because Fig.  8 has illegible letters and numbers, e.g., the numbers on the axes of the charts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: quantization branches and entropy encoder  in claim 14 .
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are found in [0098], [00141], and Fig. 7.
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  The Claim 1 recites “each pixel” that should read “each of the pixel” to clearly identify which pixels it refers to. Also, the Claim 1 recites “quantized indices” in line 12 that should read “the quantized indices” to clearly identify which pixels it refers to. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required.
Claims 14-18 are objected to because of the following informalities:  The Claim 14 recites “each branch” that should read “each of the branch” to clearly identify which brach it refers to. Also, the Claim 14 recites “quantized indices” in line 13 that should read “the quantized indices” to clearly identify which indices it refers to. Also, the Claim 14 recites “n” in line 17 that should read “the n” to clearly identify which n it refers to. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required. 
Claims 19-20 are objected to because of the following informalities:  The Claim 19 recites “each pixel” that should read “each of the pixel” to clearly identify which pixels it refers to. Also, the Claim 19 recites “quantized indices” in line 20 that should read “the quantized indices” to clearly identify which indices it refers to. Also, the Claim 19 recites “n” in line 26 that should read “the n” to clearly identify which n it refers to. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, US 4467346 (hereinafter Mori) in view of Vosoughi et al., US 2019/0114805 A1 (hereinafter Vosoughi).

	As for claim 1, Mori discloses a method comprising: receiving an image frame (col. 3, ll. 25-36, e.g., color picture) comprising pixels (col. 3, ll. 25-36, e.g., picture, note pixels of the picture), wherein each pixel comprises n color channels (col. 3, ll. 25-36, e.g., color and components); generating, by a separate (col. 3, ll. 25-36, e.g., color separation and quantization is carried out according to the color component) color channel quantization (col. 3, ll. 25-36, e.g., quantization) branch for each of the n color channels (col. 3, ll. 25-36, e.g., color separation and quantization is carried out according to the color component) configured to guarantee a non-negative reconstruction error (col. 3, l. 65-col. 4, l. 2, e.g., error and difference), a first sample set of quantized indices (col. 3, ll. 25-36, e.g., quantization, note the quantization output) based on color values of residues (col. 3, l. 65-col. 4, l. 2, e.g., error) for a first particular pixel in the image frame. 
	Mori does not explicitly disclose the method comprising: the first sample set corresponds to a first n-tuple; and generating, by an entropy encoder, an entropy encoding for the first particular pixel based on data that maps n-tuples of quantized indices to entropy encoding indices, wherein the first n-tuple is mapped to a first entropy encoding index. 
	However, Vosoughi teaches the method ([0025], e.g., memory and processor) comprising: the first sample set corresponds to a first n-tuple ([0016], e.g., rgb components of pixels); and generating, by an entropy encoder ([0016], e.g., entropy coded), an entropy encoding ([0016], e.g., entropy coded) for the first particular pixel based on data ([0016], e.g., index) that maps n-tuples of quantized indices ([0016], e.g., rgb components and palette) to entropy encoding indices ([0016], e.g., entropy coded, note the output), wherein the first n-tuple ([0016], e.g., rgb components of pixels) is mapped to a first entropy encoding index ([0016], e.g., entropy coded, note the output).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori and Vosoughi before him/her to modify the adaptive quantizer of Mori with the teaching of palette coding for color compression of point clouds of Vosoughi with a motivation to increase the visual quality of the image as taught by Vosoughi ([0015]) by using the encoding method.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Mori further discloses the generating the first sample set of quantized indices comprises computing the residue by each color channel quantization branch by subtracting a prediction based on a previous reconstructed pixel from the received image frame (Fig. 1, element 11).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Mori further discloses the generating the first sample set of quantized indices further comprises quantizing, by a quantizer corresponding to each color channel quantization branch for the computed residue corresponding to the same color channel quantization branch to generate quantized indices (col. 3, ll. 25-36, e.g., quantization).

	As for claim 14, the claim recites an encoder of the method of claim 1, and is similarly analyzed.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, Mori further discloses each n-tuple comprises quantized indices for the n color channels (col. 3, ll. 25-36, e.g., quantization, note the quantization output).

	2.	Claims 4 - 12, 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Vosoughi, and further in view of Chien et al., US 2012/0147971 A1 (hereinafter Chien).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Mori as modified by Vosoughi does not explicitly teach each n-tuple of quantized indices is associated with a frequency of occurrence of the corresponding n-tuple in a set of quantized training images. 
	However, Chien teaches each n-tuple of quantized indices is associated with a frequency of occurrence of the corresponding n-tuple in a set of quantized training images ([0105], e.g., counters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.
	Mori as modified by Chien does not explicitly teach each n-tuple comprises quantized color indices for the n color channels, wherein n is greater than 1. 
	However, Vosoughi teaches each n-tuple comprises quantized color indices for the n color channels, wherein n is greater than 1 ([0016], e.g., rgb components of pixels).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Chien, and Vosoughi before him/her to modify the adaptive quantizer of Mori with the teaching of palette coding for color compression of point clouds of Vosoughi with a motivation to increase the visual quality of the image as taught by Vosoughi ([0015]) by using the encoding method.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. In addition, Mori further discloses generating, by the separate color channel quantization branches, a second sample set of quantized indices based on color values of residues for a second particular pixel in the image frame (col. 3, ll. 25-36, e.g., quantization).
	Mori as modified by Chien does not explicitly teach the second sample set corresponds to a second n-tuple; and generating, by the entropy encoder, an entropy encoding for the second particular pixel based on the data, wherein the second n-tuple is mapped to a second entropy encoding index. 
	However, Vosoughi teaches the second sample set corresponds to a second n-tuple ([0016], e.g., rgb components of pixels); and generating, by the entropy encoder ([0016], e.g., entropy coded), an entropy encoding ([0016], e.g., entropy coded) for the second particular pixel based on the data, wherein the second n-tuple ([0016], e.g., rgb components of pixels) is mapped to a second entropy encoding index. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Chien, and Vosoughi before him/her to modify the adaptive quantizer of Mori with the teaching of palette coding for color compression of point clouds of Vosoughi with a motivation to increase the visual quality of the image as taught by Vosoughi ([0015]) by using the encoding method.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. In addition, Mori further discloses the second particular pixel is a neighboring pixel relative to the first particular pixel in the image frame (col. 3, ll. 25-36, e.g., picture, note a second neighboring pixel of the picture).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 5. 
	Mori as modified by Vosoughi does not explicitly teach the entropy encoding comprises an Exponential-Golomb encoding, a Golomb-Rice encoding, a Huffman encoding, or a combination of Exponential-Golomb and Golomb-Rice encoding. 
	However, Chien teaches the entropy encoding comprises an Exponential-Golomb encoding, a Golomb-Rice encoding, a Huffman encoding ([0080], e.g., Huffman coding), or a combination of Exponential-Golomb and Golomb-Rice encoding. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Mori as modified by Vosoughi does not explicitly teach the data is stored as an array. 
	However, Chien teaches the data is stored as an array (Fig. 8A-8C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Mori as modified by Vosoughi does not explicitly teach the generating the entropy encoding further comprises: computing a first pattern value based on the first n-tuple; searching the array comprising the data for the computed first pattern value to determine the corresponding first entropy encoding index; and encoding the first entropy encoding index. 
	However, Chien teaches the generating the entropy encoding further comprises: computing a first pattern value ([0105], e.g., events) based on the first n-tuple; searching the array comprising the data for the computed first pattern value to determine the corresponding first entropy encoding index ([0105], e.g., codeword); and encoding the first entropy encoding index ([0105], e.g., codeword).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Mori as modified by Vosoughi does not explicitly teach the generating the entropy encoding further comprises: computing a first pattern value based on the first n-tuple; retrieving, from the array, the first entropy encoding index from a position of the array indicated by the first pattern value; and encoding the first entropy encoding index. 
	However, Chien teaches the generating the entropy encoding further comprises: computing a first pattern value ([0105], e.g., events) based on the first n-tuple; retrieving, from the array, the first entropy encoding index ([0105], e.g., codeword) from a position of the array indicated by the first pattern value; and encoding the first entropy encoding index ([0105], e.g., codeword).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Mori further discloses the data that maps the n-tuples of quantized indices to entropy encoding indices is generated by: receiving a first training image frame (col. 3, ll. 25-36, e.g., color picture, note that a first frame as training frame); computing a training reconstruction error value (Fig. 1, element 11) corresponding to the first training image frame; generating quantized indices (col. 3, ll. 25-36, e.g., quantization, note the quantization output) based on the computed training reconstruction error value. 
	Mori does not explicitly teach the reconstruction error value comprises the n-tuples of quantized indices. 
	However, Vosoughi teaches the reconstruction error value comprises the n-tuples ([0016], e.g., rgb components of pixels) of quantized indices. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori and Vosoughi before him/her to modify the adaptive quantizer of Mori with the teaching of palette coding for color compression of point clouds of Vosoughi with a motivation to increase the visual quality of the image as taught by Vosoughi ([0015]) by using the encoding method.
	Mori as modified by Vosoughi does not explicitly teach identifying a frequency of occurrence of the n-tuples of quantized indices; and assigning an entropy encoding index to each of the n-tuples of quantized indices based on the frequency of occurrence of the n-tuples of quantized indices. 
	However, Chien teaches identifying a frequency ([0105], e.g., counters) of occurrence of the n-tuples of quantized indices; and assigning an entropy encoding index ([0105], e.g., codeword) to each of the n-tuples of quantized indices based on the frequency ([0105], e.g., counters) of occurrence of the n-tuples of quantized indices. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 11. 
	Mori as modified by Vosoughi does not explicitly teach sorting the n-tuples of quantized indices according to the frequency of occurrence. 
	However, Chien teaches sorting the n-tuples of quantized indices according to the frequency of occurrence ([0105], e.g., order table and [0106], e.g., counter based adaptation).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Mori as modified by Vosoughi does not explicitly teach each n-tuple of quantized indices is associated with a frequency of occurrence of a corresponding n-tuple in a set of quantized training images. 
	However, Chien teaches each n-tuple of quantized indices is associated with a frequency of occurrence of a corresponding n-tuple in a set of quantized training images ([0105], e.g., counters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, and Chien before him/her to modify the adaptive quantizer of Mori with the teaching of codeword adaptation for variable length coding of Chien with a motivation to increase processing efficiency and speed by using the frequency information.

	As for claim 17, the claim recites an encoder of the method of claim 8, and is similarly analyzed.

	As for claim 18, the claim recites an encoder of the method of claim 7, and is similarly analyzed.

	As for claim 19, the claim recites a system of the method of claim 4, and is similarly analyzed.

	As for claim 20, the claim recites a system  of the method of claim 5, and is similarly analyzed.

	3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Vosoughi, Chien, and further in view of Chow et al., US 6292589 B1 (hereinafter Chow).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 11. 
	Mori as modified by Vosoughi and Chien does not explicitly teach the data that maps the n-tuples of quantized indices to entropy encoding indices is performed during an offline process. 
	However, Chow teaches the data that maps the n-tuples of quantized indices to entropy encoding indices is performed during an offline process (col. 22, l. 60-col. 23, l. 5, e.g., training phase).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Mori, Vosoughi, Chien, and Chow before him/her to modify the adaptive quantizer of Mori with the teaching of method for choosing rate control parameters in motion-compensated transform-based picture coding scheme using non-parametric technique of Chow with a motivation to increase the performance of the system during the operation by using the training beforehand.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2019/0215519 A1 discloses method and apparatus for compressing video data.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485